United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 19-1754
       ___________________________

            United States of America,

       lllllllllllllllllllllPlaintiff - Appellee,

                          v.

                  James Goolsby,

     lllllllllllllllllllllDefendant - Appellant.
        ___________________________

               No. 19-1958
       ___________________________

            United States of America,

      lllllllllllllllllllllPlaintiff - Appellant,

                          v.

                  James Goolsby,

      lllllllllllllllllllllDefendant - Appellee.
                      ____________

   Appeals from United States District Court
for the Eastern District of Arkansas - Little Rock
                 ____________

          Submitted: January 14, 2020
             Filed: May 29, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

       The district court* reduced James Goolsby’s sentence from life imprisonment
to 40 years under authority granted by the First Step Act of 2018, Pub. L. No. 115-
391, 132 Stat. 5194. Goolsby believes that he deserved a greater reduction, and he
appeals. The government cross-appeals to argue that Goolsby was not eligible at all
for a reduction. We conclude that there was no error, and we affirm the judgment.

        Goolsby was convicted in 1999 of two drug trafficking offenses: conspiracy
to distribute 50 grams or more of cocaine base, 21 U.S.C. §§ 846, 841(b)(1)(A)
(1989), and distribution of 50 grams or more of cocaine base, id. § 841(a)(1),
(b)(1)(A) (1997). At sentencing, the district court determined that Goolsby was
responsible for at least 1.5 kilograms of cocaine base for a base offense level of 38
under the sentencing guidelines, and determined a guideline sentence of life
imprisonment based on a total offense level of 49. The court sentenced Goolsby to
a life term.

      Under the First Step Act, a court that imposed a sentence for an offense whose
penalties were modified by the Fair Sentencing Act of 2010 may impose a reduced
sentence. Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222. Under the Fair
Sentencing Act, the statutory maximum penalties for the offenses of distributing or
conspiring to distribute 50 grams of cocaine base were reduced from life to forty


      *
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, now retired.

                                         -2-
years’ imprisonment. See Pub. L. No. 111-220, § 2(a), 124 Stat. 2372, 2372. The
district court determined that the advisory guideline range for Goolsby under current
law was 360 months’ to 480 months’ imprisonment, and reduced his term from life
to 480 months. The court permissibly resolved the motion without a hearing. United
States v. Williams, 943 F.3d 841, 843-44 (8th Cir. 2019).

       The government argues that Goolsby is not eligible for a reduced sentence,
because he was accountable for at least 1.5 kilograms of cocaine base, and the Fair
Sentencing Act did not reduce the penalties for an offender responsible for that
quantity of drugs. This contention is foreclosed by United States v. McDonald, 944
F.3d 769 (8th Cir. 2019), which held that the First Step Act “applies to offenses, not
conduct,” so it is the defendant’s statute of conviction that determines his eligibility
for relief. Id. at 772. Because the statutes of conviction in Goolsby’s case required
only proof that he distributed or conspired to distribute 50 grams of cocaine base, and
the Fair Sentencing Act reduced the penalties for a 50-gram offense, he is eligible for
a reduction.

        In determining the reduced sentence, the district court cited comments of the
original trial judge that Goolsby’s case was “one of the worst drug cases he had seen
in his twelve years on the bench.” The court observed that Goolsby’s criminal history
far exceeded the number of points required to reach the highest category under the
sentencing guidelines. The court also recounted that substantial evidence connected
Goolsby to gunshots fired at the house of a witness for the prosecution in his case,
and that Goolsby assaulted an officer and escaped detention while he was detained
pending trial. In the latter incident, Goolsby “approached [the jailer] from behind,
grabbed him, held a sharp object to his neck, threatened to kill him if he did not obey,
dragged him 15 or 20 feet into a cell, handcuffed him, and sprayed him with pepper
foam before escaping.” In light of Goolsby’s history and characteristics, the court




                                          -3-
determined that a sentence below the guideline range or at the low end of the range
would not be sufficient to satisfy the purposes of sentencing stated in 18 U.S.C.
§ 3553(a)(2).

       Goolsby contends that the court abused its discretion by failing to consider his
post-sentencing rehabilitation, his advanced age, and the alleged disparity between
his sentence and sentences imposed on other drug traffickers. While a district court
may reduce a sentence based on post-sentencing rehabilitation or other mitigating
factors, a court is not required to do so. Williams, 943 F.3d at 844. The district
court’s order did not discuss Goolsby’s argument on this point, but the court never
indicated that it lacked authority to consider evidence of rehabilitation, and a
sentencing court “need not respond to every argument made by [a] defendant.” Id.
(internal quotation omitted). The court provided ample reasons to justify the sentence
of 480 months’ imprisonment. It was reasonable to conclude that Goolsby’s age of
56 years, his prison record of nine disciplinary infractions over twenty years, and his
completion of classes in General Educational Development and sewing did not
warrant a greater reduction. We discern no abuse of discretion.

      The judgment of the district court is affirmed.
                      ____________________________




                                         -4-